Citation Nr: 9904569	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
passive-aggressive personality disorder, which the RO 
subsequently described as psychiatric disorder to include 
bipolar disorder.  
 

FINDING OF FACT

The record does not contain competent evidence of a 
psychiatric disease or injury sustained or aggravated during 
active military service.


CONCLUSION OF LAW

The veteran's claim for service connection for psychiatric 
disorder to include bipolar disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The first element of a well grounded claim is evidence of a 
current disability.  The record shows that the veteran has 
satisfied this element, as the record contains numerous 
psychiatric diagnoses.  A February 1996 VA examination report 
contains diagnoses of dysthymia; alcohol dependence, in 
sustained remission; and depressive disorder, not otherwise 
specified.  The veteran was hospitalized at a VA facility for 
a week in February 1996, where she was diagnosed with bipolar 
disorder.  An August 1997 VA examination report contains 
diagnoses of alcohol abuse and dependency; bipolar disorder, 
mixed type; and personality disorder, mixed type, with mainly 
passive aggressive features.  The Board finds that the 
veteran has satisfied her burden of providing evidence of a 
current disability, namely her current disability of bipolar 
disorder, which was preceded by dysthymia.  

As for evidence of a disease or injury sustained or 
aggravated in service, the Board finds that the veteran has 
failed to provide sufficient evidence of this element of a 
well grounded claim.  The service medical records are replete 
with records of psychiatric evaluation and treatment, 
however, the diagnoses were uniformly that of a personality 
disorder.  Personality disorder is not a disease or injury 
within the meaning of VA regulations.  See 38 C.F.R. 
§ 3.303(c) (1998).  The diagnoses in the service medical 
records also refer to alcoholism or alcohol dependence.  
Alcohol dependence is deemed by statute to be the result of 
willful misconduct and cannot itself be service connected.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 38 U.S.C.A. 
§§ 105(a), 1110; cf. Barela v. West, 11 Vet. App. 280 (1998) 
(Section 1110, by its terms, prohibits only the payment of 
"compensation" for disability due to alcohol and drug 
abuse; it does not bar an award of service connection.). 
.
The evidence before the Board does not show that the veteran 
had a disease or injury incurred or aggravated in service, as 
defined in 38 C.F.R. § 3.303.  As previously referenced, 
section 3.303(c) specifically precludes personality disorders 
from consideration for service connection.  The veteran 
argues in a letter to her Congressman that her passive-
aggressive personality disorder, her in-service diagnosis, 
and manic depression, her post service psychiatric diagnosis, 
are the same thing.  She further contends in her Appeal to 
the Board (VA Form 9) that her in-service diagnosed passive-
aggressive personality disorder was improperly termed, and 
that it should have been diagnosed as dysthymia or depressive 
disorder, as was the case in the years following service 
discharge.  However, the evidence does not show any diagnosis 
in service, or to a compensable degree within one year 
following service, for dysthymia or manic depression / 
bipolar disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  The Board further relies on the September 1997 VA 
examination in which the examiner assessed the veteran's 
personality disorder as existing prior to service, and that 
the disorder was distinct from her present disability, which 
is more of a bipolar condition.  The examiner felt that her 
bipolar disorder is not a maturation of her in-service 
personality disorder, and did not originate in service.  In 
short, although the veteran argues that the psychiatric 
disorder currently diagnosed is the same as the disorder 
diagnosed in service as various types of personality 
disorder, she had not presented a medical opinion to that 
effect.    

The Board finds that since the veteran has not presented 
evidence of a disease or injury incurred or aggravated in 
service, her claim is not well grounded.  See Caluza, supra; 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that her 
current psychiatric condition was caused by service.  
Moreover, unlike the situation in Robinette, she has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make her claim 
well grounded.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.


ORDER

Service connection for psychiatric disorder to include 
bipolar disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


